Exhibit 10(b)

TIM HORTONS INC.

NON-EMPLOYEE DIRECTOR DEFERRED STOCK UNIT PLAN

EFFECTIVE 12/05/2006 AND AMENDED EFFECTIVE 3/6/2007 and 5/3/2007

Section 1. Purpose. The purpose of the Tim Hortons Inc. Non-employee Director
Deferred Stock Unit Plan (the “Plan”) is to strengthen Tim Hortons Inc. (the
“Company”) and its subsidiaries (the “Subsidiaries”) by providing a long-term
incentive to non-employee directors (“Eligible Directors”) of the Company and
thereby encouraging them to devote their abilities and industry to the success
of the Company and that of its Subsidiaries’ business enterprises. It is
intended that this purpose be achieved by extending to Eligible Directors an
added long-term incentive through the grant of Deferred Stock Units (“DSUs”) and
by enabling Eligible Directors to achieve the required Share Ownership
Guidelines (the “Guidelines”) as established by the Company’s Board of Directors
(“Board”) through the holding of DSUs.

Section 2. Administration of the Plan.

2.1. Committee. The Plan shall be administered by the Human Resource and
Compensation Committee (the “Committee”) of the Board, unless the Board
otherwise directs from time to time. The Committee shall construe and interpret
the Plan, establish such operating guidelines and rules as it deems necessary
for the proper administration of the Plan and make such determinations and take
such other action in connection with the Plan as it deems necessary and
advisable. It shall determine the Eligible Directors to whom and the time or
times at which awards shall be granted, the number of DSUs to be subject to each
award, the terms and conditions of each award (and amendments thereto), and the
duration of leaves of absence which my be granted to Eligible Directors without
constituting a “separation of service” for purposes of the Plan, if the
Committee shall determine that a leave is appropriate on a case-by-case basis.
Any such construction, interpretation, rule, determination or other action taken
by the Committee pursuant to the Plan shall be final, binding and conclusive on
all interested parties, including without limitation the Company and all
Eligible Directors.

2.2. Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. Subject to
applicable law, prior Board action, and the Committee’s Charter, the Committee
may delegate its authority under the Plan to any other person or persons. No
member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any award granted
under it.

2.3. Accounts. The DSUs and Dividend Equivalent Rights (as defined below)
granted under the Plan will be noted in a bookkeeping account (“Account”)
established for each Eligible Director.

Section 3. Maximum Number of DSUs Subject to Plan. There will be no limit on the
number of DSUs subject to the Plan.



--------------------------------------------------------------------------------

Section 4. Eligible Director DSU Grants.

4.1. DSUs, Dividend Equivalent Rights. One DSU shall have the value of one share
of Company common stock, par value U.S.$.001 per share and any other securities
into which such share is changed or for which such share is exchanged (“Share”).
A “Dividend Equivalent Right” means a right to receive the cash dividends or
other distributions that are or would be payable with respect to the number of
DSUs held by an Eligible Director if the DSUs were Shares. Each DSU shall be
accompanied by one (1) related Dividend Equivalent Right. The cash value
attributable to Dividend Equivalent Rights will be deferred and converted into
additional DSUs based on the Fair Market Value (as defined below) of a Share on
the date such dividend is paid (with the number of DSUs being granted rounded to
the fourth decimal place). “Fair Market Value” or “FMV” on any date shall be
equal to the mean of the high and low prices at which Shares are traded on the
Toronto Stock Exchange on such date or the mean of the high and low prices at
which the Shares are traded on the New York Stock Exchange, as designated by the
Committee.

4.2. Formula DSUs. Beginning in 2007, and each year thereafter, without further
action required by the Committee, each Eligible Director shall be granted, on a
quarterly basis, an aggregate number of DSUs equal at that time to twenty-five
percent (25%) of the value of the annual equity retainer payable to Eligible
Directors for acting on the Board as set forth in the then-applicable policy
outline of director compensation (“Equity Retainer” or “ER”) divided by the FMV
of a Share on the date of grant (i.e., ((.25)(ER)/FMV = DSUs), rounded to the
fourth decimal place. These quarterly grants shall continue until the Eligible
Director holds a total number of Shares and/or DSUs required by the Guidelines.
The DSUs that are required to be granted under this Section 4.2 shall be
referred to as Formula DSUs. After the ownership requirements of the Guidelines
have been met for a particular Eligible Director, the Eligible Director shall
continue to receive Formula DSUs as described in this Section 4.2 for each
quarter of continuing service unless the Eligible Director makes an election in
the year before the year in which the grant is made, to have all or any part of
such amount paid to him or her in cash. The Formula DSUs that are granted under
the immediately preceding sentence shall be referred to herein as “Voluntary
Formula DSUs,” and shall not be subject to the forfeiture provisions set forth
in Sections 4.6 and 4.7.

4.3. Elective DSUs. In addition, each Eligible Director may, to the extent
permitted by the then-applicable director compensation policy outline, elect to
receive all or a portion of his or her cash retainer payable to an Eligible
Director for acting on the Board, as well as any other cash compensation payable
to the Eligible Director for acting as the Chair of a Committee of the Board,
acting as a member of a Committee of the Board or attending meetings of the
Board or any Committee thereof, in the form of DSUs by filing an election with
the Company prior to the year in which such payments are to be made. Any DSUs
granted under this Section 4.3 shall be referred to as Elective DSUs. The number
of Elective DSUs to be granted shall be equal to the cash compensation being
deferred divided by the FMV of a Share on the date of grant, rounded to the
fourth decimal place. Elective DSUs shall not be subject to the forfeiture
provisions set forth in Sections 4.6 and 4.7.

4.4. Special Awards. Subject to the approval of the entire Board of Directors,
the Committee may also grant DSUs on a discretionary basis from time to time
(“Discretionary DSUs”) with such terms and conditions set forth in an applicable
award agreement referred to in Section 4.8 and that are not inconsistent with
the Plan.



--------------------------------------------------------------------------------

4.5. Payment. All DSUs shall be paid in cash based on the Fair Market Value of a
Share on the date of the Eligible Director’s separation from service.
Notwithstanding the foregoing, the Company shall be entitled to withhold and/or
deduct any and all amounts required to be withheld from any payment hereunder on
account of taxes or other governmental charges.

4.6. Distributions to U.S. Directors. Unless an Eligible Director who is
resident in the United States or is otherwise subject to the tax laws of the
United States at the time of grant, has made a valid election under the
Company’s U.S. Non-Employee Directors’ Deferred Compensation Plan (the “NQDC
Plan”) no later than the date permitted under the NQDC Plan, all DSUs granted to
such director shall be paid out in a lump sum, as soon as administratively
possible, after separation from service. If an Eligible Director who is resident
in the United States has made a valid election under the NQDC Plan with respect
to some or all of the DSUs granted under this Plan, the DSUs shall be paid in
accordance with the terms of the NQDC Plan. Notwithstanding the foregoing, all
Formula DSUs (not including Voluntary Formula DSUs or Elective DSUs), and,
unless otherwise provided in the agreement evidencing the grant, Discretionary
DSUs, shall be forfeited if a director is removed from service due to the
commission of an act of fraud or intentional misrepresentation or an act of
embezzlement, misappropriation or conversion of assets or opportunities of the
Company or any of its Subsidiaries (“Cause”). The Committee reserves the right
to limit the length of time that DSUs may be deferred beyond separation from
service under the NQDC Plan, and reserves the right to permit or limit the right
to make additional deferrals with respect to DSUs that have been previously
deferred. Where appropriate, the application of this Section 4.6 is subject to
the provisions of Section 13 hereof, and for such purpose may be limited in any
particular award agreement granting DSUs.

4.7. Distributions to Canadian Directors. All DSUs granted to Eligible Directors
to which Section 13 of this Plan applies shall be paid out as soon as
administratively possible following separation from service (and in any event no
later than December 31 of the year following the year in which the Eligible
Director’s separation from service occurs), unless the director has filed an
election no later than December 31 of the year before the year in which a
particular grant is made, to have such payment made at the end of the first
calendar year commencing after the director’s separation from service.
Notwithstanding the foregoing, and for greater certainty, Formula DSUs (not
including Voluntary Formula DSUs or Elective DSUs) and, as applicable,
Discretionary DSUs, shall be forfeited and no payment shall be made in respect
thereof if an Eligible Director’s separation from service is as a result of a
termination for Cause. To the extent Section 12 is applicable to an award under
Section 4.7, the terms of this Section 4.7 may be limited in an award agreement
granting the DSUs.

4.8. Agreements. All DSUs shall be evidenced by an agreement, which shall
include the following terms and conditions:

(i) Eligible Director and Number of Units. Each agreement shall state the name
of the Eligible Director to whom the DSUs have been granted and shall state the
number of DSUs granted.



--------------------------------------------------------------------------------

(ii) Non-Transferability. No DSUs awarded to the Eligible Director may be sold,
transferred or otherwise disposed of and shall not be pledged or otherwise
hypothecated.

(iii) Vesting. Unless otherwise set forth in an applicable award agreement, all
DSUs and accompanying Dividend Equivalent Rights shall vest upon separation from
service.

4.9. Separation from Service. For the purposes of this Plan, “separation from
service” shall be the earliest date on which both of the following conditions
are met: (i) the Eligible Director has ceased to be employed by the Company or
any of its Subsidiaries for any reason whatsoever, and (ii) the Eligible
Director is not a member of the Board of Directors of the Company or any of its
Subsidiaries.

Section 5. Effect of Change in Shares Subject to the Plan. In the event of a
Change in Capitalization (as defined in the Tim Hortons Inc. 2006 Stock
Incentive Plan (the “2006 Stock Plan”)), the Committee shall conclusively
determine the appropriate adjustments, if any, to outstanding DSUs. These
adjustments shall be made in the same manner as adjustments are made to awards
that are outstanding under the 2006 Stock Plan. Adjusted DSUs shall remain
subject to the same conditions which were applicable to the DSUs prior to the
adjustments, provided that, notwithstanding the foregoing, any adjustment to a
DSU to which Section 13 of this Agreement applies shall be on the basis that the
amounts payable under such DSU shall continue to depend on the FMV of the Shares
of the Company, or a corporation related thereto, at a time within the period
beginning one year before the Eligible Director’s separation from service and
ending at the time of receipt of payment.

Section 6. Multiple agreements. The terms of each award of DSUs may differ from
other awards granted under the Plan at the same time, or at some other time.

Section 7. Amendment or Termination; Duration. Subject to applicable regulatory
requirements, the Board may amend or terminate the Plan at any time, provided
that the Board shall not make any change to outstanding DSUs that will impair
the rights of the Eligible Director without the consent of the Eligible
Director. The Plan shall continue until terminated by the Board.

Section 8. Other Actions. The adoption of the Plan by the Board shall not be
construed as amending, modifying or rescinding any previously approved incentive
arrangement or as creating any limitations on the power of the Board to adopt
such other incentive arrangements as it may deem desirable.

Section 9. Costs and Expenses. The costs and expenses of administering the Plan
shall be borne by the Company.

Section 10. Plan Unfunded. The Plan shall be unfunded.

Section 11. Laws Governing Plan. The Plan shall be construed under and governed
by the laws of the State of Delaware and to the extent applicable to the
Internal Revenue Code of 1986, as amended (the “Code”).



--------------------------------------------------------------------------------

Section 12. Section 409A. To the extent applicable, it is intended that this
Plan and the DSUs granted hereunder comply with Code Section 409A in accordance
with Internal Revenue Service Notice 2005-1 and proposed regulations promulgated
thereunder (and any subsequent IRS notices or guidance), and this Plan will be
interpreted, administered and operated in good faith accordingly. In the event
that any provision of this Plan is inconsistent with Code Section 409A or such
guidance, then the applicable provisions of Code Section 409A shall supersede
such provision. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to an Eligible Director.

Section 13. Regulation 6801(d). Where a particular Eligible Director is resident
in Canada for purposes of the Income Tax Act (Canada) (“ITA”) at the time of a
particular grant of DSUs to such Eligible Director or otherwise is or is
expected to be subject to tax under the ITA in accordance with any relevant
Canadian income tax convention in respect of his or her remuneration as a
director of the Company at the time of a particular grant of DSUs hereunder, it
is intended that this Plan comply with Regulation 6801(d) under the Income Tax
Act (Canada) with respect to such a grant, and this Plan and the DSUs granted by
such a grant will be interpreted, administered and operated in good faith
accordingly. In the event that any provision of or action pursuant to this Plan
is inconsistent with Regulation 6801(d), then the applicable provisions of
Regulation 6801(d) shall supersede such provision or action for the purposes of
such a grant. For greater certainty, and without limiting the generality of the
foregoing, no amount will be paid to, or in respect of, an Eligible Director
under the Plan or pursuant to any other arrangement, and no DSUs will be granted
to such Eligible Director to compensate for a downward fluctuation in the price
of Shares, nor will any other form of benefit be conferred upon, or in respect
of, an Eligible Director for such purpose. Nothing herein shall be construed as
an entitlement to or guarantee of any particular tax treatment to an Eligible
Director. The provisions of any agreement granting DSUs may contain such
additional provisions as are necessary or appropriate to give effect to the
foregoing.

Section 14. Non-U.S. Eligible Directors. Without amending the Plan, the
Committee may grant DSUs to Eligible Directors who are nationals or residents of
a jurisdiction other than the United States of America on such terms and
conditions different from those specified in the Plan as may in the judgment of
the Committee be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, and the like as may be
necessary or advisable to comply with provisions of laws of other countries, and
the individual award agreements may reflect such amendments and modifications.

Section 15. Captions. The captions to the several sections hereof are not a part
of the Plan, but are merely guides or labels to assist in locating and reading
the several sections hereof.

Section 16. Effective Date. The effective date of the Plan is December 5, 2006,
as amended effective March 6, 2007 and May 3, 2007.